DocuSign Envelope ID: CCAB95C9-FDA4-4FAE-95B0-37BE72303672
                             Case 21-03430               Doc 1-1 Filed 03/17/21 Entered 03/17/21 08:55:15                                   Desc
                                                               Signature Pages Page 1 of 5




     Fill in this information to identify your case:

     Debtor 1                    Casey Shanahan
                                 First Name                     Middle Name             Last Name

     Debtor 2
     (Spouse if, filing)         First Name                     Middle Name             Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                        12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                           Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


                   No

             Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                    Declaration, and Signature (Official Form 119)


           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
           that they are true and correct.

            X                                                                           X
                  Casey Shanahan                                                            Signature of Debtor 2
                  Signature of Debtor 1

                  Date       March 11, 2021                                                 Date




    Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: CCAB95C9-FDA4-4FAE-95B0-37BE72303672
                           Case 21-03430                 Doc 1-1 Filed 03/17/21 Entered 03/17/21 08:55:15                                   Desc
                                                               Signature Pages Page 2 of 5



     Fill in this information to identify your case:

     Debtor 1                 Casey Shanahan
                              First Name                        Middle Name                  Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name                  Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        4/19
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

     Part 12:       Sign Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.


     Casey Shanahan                                                           Signature of Debtor 2
     Signature of Debtor 1

     Date         March 11, 2021                                              Date

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
     No
     Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
     No
     Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
DocuSign Envelope ID: CCAB95C9-FDA4-4FAE-95B0-37BE72303672
                           Case 21-03430                 Doc 1-1 Filed 03/17/21 Entered 03/17/21 08:55:15                        Desc
                                                               Signature Pages Page 3 of 5

     Fill in this information to identify your case:

     Debtor 1                 Casey Shanahan
                              First Name                        Middle Name              Last Name

     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name              Last Name


     United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

     Case number
     (if known)
                                                                                                                             Check if this is an
                                                                                                                                amended filing



    Official Form 108
    Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
    property that is subject to an unexpired lease.

     X                                                                                  X
            Casey Shanahan                                                                  Signature of Debtor 2
            Signature of Debtor 1

            Date           March 11, 2021                                               Date




    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
DocuSign Envelope ID: CCAB95C9-FDA4-4FAE-95B0-37BE72303672
                             Case 21-03430               Doc 1-1 Filed 03/17/21 Entered 03/17/21 08:55:15                                    Desc
                                                               Signature Pages Page 4 of 5

     Fill in this information to identify your case:                                               Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
     Debtor 1                 Casey Shanahan
     Debtor 2
     (Spouse, if filing)
                                                                                                       1. There is no presumption of abuse
     United States Bankruptcy Court for the:            Northern District of Illinois                  2. The calculation to determine if a presumption of abuse
                                                                                                            applies will be made under Chapter 7 Means Test
                                                                                                            Calculation (Official Form 122A-2).
     Case number
     (if known)
                                                                                                       3. The Means Test does not apply now because of
                                                                                                            qualified military service but it could apply later.
                                                                                                       Check if this is an amended filing
    Official Form 122A - 1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                             04/20

     Part 3:           Sign Below
                    By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

                  X
                           Casey Shanahan
                           Signature of Debtor 1
              Date March 11, 2021
                   MM / DD / YYYY
                    If you checked line 14a, do NOT fill out or file Form 122A-2.
                    If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                              page 1
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
DocuSign Envelope ID: CCAB95C9-FDA4-4FAE-95B0-37BE72303672
                        Case 21-03430                    Doc 1-1 Filed 03/17/21 Entered 03/17/21 08:55:15                  Desc
                                                               Signature Pages Page 5 of 5




                                                                   United States Bankruptcy Court
                                                                         Northern District of Illinois
     In re      Casey Shanahan                                                                              Case No.
                                                                                      Debtor(s)             Chapter    7




                                                         VERIFICATION OF CREDITOR MATRIX

                                                                                            Number of Creditors:                             16




                The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
                (our) knowledge.




     Date: March 11, 2021
                                                                           Casey Shanahan
                                                                           Signature of Debtor




    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
